THE defendant in error brought this suit in the district court of Rio Grande county against the plaintiff in error to set aside a deed and bill of sale of the property described in the complaint, given by him to the plaintiff in error. The parties will be designated here as in the court below.
The defendant interposed a general demurrer to the amended complaint, which was overruled by the court, and thereafter she filed her answer alleging, first, an antenuptial contract to convey and transfer the property; second, that the conveyance and transfer was for the purpose of placing the property beyond the reach of the creditors of the plaintiff. The averments of the answer were put in issue by the replication.
The trial was had to the court without a jury upon the issues joined, and the court having adjudged in his favor the relief sought, the defendant comes here by writ of error to review that judgment.
The defendant has made two assignments of error, both of which are general, one that the judgment is contrary to law, the other that the judgment is not supported by the evidence. It is urged that the complaint was obnoxious to a general demurrer. We do not think so. The demurrer was properly overruled. The court found that there was no pre-nuptial contract, and that defense is expressly *Page 112 
abandoned here. The court found generally in favor of the plaintiff. It would serve no useful purpose to review the evidence in detail. We have read the entire transcript and we think the evidence is sufficient to support the findings and judgment of the court, and the judgment is therefore affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE DENISON concur.